DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 4/28/21 and has been entered and made of record. Currently, claims 1-20 are pending, of which claims 16-20 are newly added.

Response to Arguments

Applicant’s arguments, see pages 8-12 of the remarks, filed 4/28/21, with respect to the rejection(s) of claim(s) 1 and 10 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendment to the claims.
Applicant's arguments, see pages 12-13 of the remarks, filed 4/28/21, with respect to the rejection of claim 15, have been fully considered but they are not persuasive. The applicant asserts McMillan (US 2007/0282993) and Trishuleshwar (US 2009/0002745) do not teach the limitations of claim 15 and lack a reason to combine. The Examiner respectfully disagrees as the combination of McMillan and Trishuleshwar are combinable and together disclose the limitations set forth in claim 15. Particularly, McMillan discloses a system for monitoring status information of a system related to alarm/error or maintenance. McMillan states the invention can be employed in computing, networking, and/or storage systems, all of which are analogous to a 26 (paras 21-23). McMillan even further states that the status information is not limited to use with energy management and may generate alarms for various conditions, such as certain types of failures, loss of redundancy, excessive usage, etc. (para 27). Trishuleshwar discloses a print device 108 that communicates with one or more client devices 102 (para 18). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the central energy management system with a print device/print server. Trishuleshwar states the printer 1008 and print server 104 may be part of the same device. As such, status information regarding the printer 108 can be communicated to the plurality of client devices 102 when an error or maintenance update is triggered. Therefore, the combination of McMillan and Trishuleshwar discloses all the limitations set forth in claim 15.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10, 11-14 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over McMillian et al. (US 2007/0282993), as cited in the IDS dated 5/7/20, in view of Trishuleshwar et al. (US 2009/0002745) and Guedalia et al. (US 2014/0244834).
Regarding claim 1, McMillan discloses a method for distributing a status of a subsystem of an apparatus, the method comprising: 
maintaining a list of subscribed clients of the apparatus at a first client of the apparatus (see para 17-18 and 21-22, central energy management system 20 includes a database 24 and a web service 26 that acts as a first client of the management systems 14, when an alarm or 14 notification is transmitted to central energy management system 20, central energy management system 20 then sends the information to one or more potential responders 30, potential responders 30  are subscribers to alarm web feeds); and 
receiving, at a second client of the apparatus, data relating to a subsystem of the apparatus from the first client (see paras 18, 21-22, and 27, when an alarm or update is detected at one of the management systems 14 notification is transmitted to central energy management system 20, central energy management system 20 then sends the information to one or more potential responders 30).
McMillan does not disclose expressly a rendering apparatus that generates a physical product based on data submitted as a job by a client device, with a first client, polling the rendering apparatus for data related to a subsystem of the rendering apparatus preparatory to the first client submitting a job to the rendering apparatus, and with the first client, transmitting to a second client of the rendering apparatus data relating to the subsystem of the rendering apparatus from the first client.
Trishuleshwar discloses a rendering apparatus that generates a physical product based on data submitted as a job by a client device (see Fig. 5 and para 18, print device 108 communicates with one or more client devices 102) and
with a first client, polling the rendering apparatus for data related to a subsystem of the rendering apparatus preparatory to the first client submitting a job to the rendering apparatus (see para 35, the client 102 may query specific printer states such as supplies status ( ink/toner levels), online/offline status, status of current print job, alerts such as paper jam, out of paper state and printer configuration, such as availability of accessories like duplexer, stapler, extra paper bins etc.).
Guedalia discloses with the first client, transmitting to a second client of the rendering apparatus data relating to the subsystem of the rendering apparatus from the first client (see 520 can receive information from a network controller 530 via an access point 510, the mobile device 520 can then transmit such information to one or more other mobile devices 520, such as mobile device 520h transmitting information to mobile device 520i and/or 520g).
Regarding claim 10, McMillan discloses a system, comprising: 
an apparatus having multiple subsystems (see paras 17-18 and 21-22, management systems 14 can include computing, networking, and/or storage systems wherein status related to conditions in a system must be monitored);
the first client comprising: 
a processor and a memory with programming instructions to be executed by the processor (see para 17-18 and 21-22, central energy management system 20 includes a database 24 and a web service 26 that acts as a first client of the management systems 14); 
and 48589053616/762,236 
a communications interface to communicate with the rendering apparatus and other clients (see paras 22-23, web server 26 implements a web feed protocol such as RSS or ATOM via a network 42),
wherein the first client is programmed to maintain a list of subscribed clients of and received from the apparatus (see para 17-18 and 21-22, central energy management system 20 includes a database 24 and a web service 26 that acts as a first client of the management systems 14, when an alarm or update is detected at one of the management systems 14 notification is transmitted to central energy management system 20, central energy management system 20 then sends the information to one or more potential responders 30, potential responders 30  are subscribers to alarm web feeds); and 
a second client to receive data relating to a first subsystem of the rendering apparatus from the first client (see paras 18, 21-22, and 27, when an alarm or update is detected at one of the management systems 14 notification is transmitted to central energy management system 20, central energy management system 20 then sends the information to one or more potential responders 30).
McMillan does not disclose expressly a first client to submit a job to a rendering apparatus, the rendering apparatus comprising multiple subsystems, the rendering apparatus to produce a physical product based on each client job received and wherein the first client is programmed to transmit to a second client data relating to a first subsystem of the rendering apparatus received from the rendering apparatus.
Trishuleshwar discloses a first client to submit a job to a rendering apparatus, the rendering apparatus comprising multiple subsystems, the rendering apparatus to produce a physical product based on each client job received (see Fig. 5 and para 18, print device 108 communicates with one or more client devices 102).
Guedalia discloses wherein the first client is programmed to transmit to a second client data relating to a first subsystem of the rendering apparatus received from the rendering apparatus (see Fig. 5 and paras 73, 75-76, and 86, a mobile device 520 can receive information from a network controller 530 via an access point 510, the mobile device 520 can then transmit such information to one or more other mobile devices 520, such as mobile device 520h transmitting information to mobile device 520i and/or 520g).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the ability for one or more client devices to received and distribute information to one or more other client devices, as described by Guedalia, and the rendering apparatus, as described by Trishuleshwar, with the system of McMillian.
The suggestion/motivation for doing so would have been to avoid disruption in broadcasting an alert or notification to client devices thereby increasing system efficiency.
Therefore, it would have been obvious to combine Trishuleshwar and Guedalia with McMillan to obtain the invention as specified in claims 1 and 10.

2, Trishuleshwar further discloses monitoring, using the first client, a discovery service of the rendering apparatus (see para 35, client 102 can poll print device 108 for status information).  
Regarding claim 3, McMillan further discloses determining a change in the subsystem of the rendering apparatus (see paras 17-18 and 21, when an alarm or update is detected at one of the management systems 14 notification is transmitted to central energy management system 20); and 
receiving, at the first client, payload data for the subsystem (see paras 18 and 21-22, central energy management system 20 includes a database 24 and a web service 26 that acts as a first client of the management systems 14, when an alarm or update is detected at one of the management systems 14 notification is transmitted to central energy management system 20).  
Regarding claim 4, McMillan further discloses transmitting the payload data for the subsystem from the first client to the second client (see paras 18 and 21-22, central energy management system 20 includes a database 24 and a web service 26 that acts as a first client of the management systems 14, when an alarm or update is detected at one of the management systems 14 notification is transmitted to central energy management system 20).  
Regarding claim 5, McMillan further discloses receiving the list of subscribed clients from the rendering apparatus (see para 22, central energy management system 20 includes a database 24 and a web service 26 that acts as a first client of the management systems 14, when an alarm or update is detected at one of the management systems 14 notification is transmitted to central energy management system 20, central energy management system 20 then sends the information to one or more potential responders 30, potential responders 30  are subscribers to alarm web feeds).  
Regarding claims 6 and 13, McMillan further disclosesWO 2019/108196PCT/US2017/06392717 transmitting data relating to the subsystem of the rendering apparatus from the first client to the list of subscribed clients (see 20 includes a database 24 and a web service 26 that acts as a first client of the management systems 14, when an alarm or update is detected at one of the management systems 14 notification is transmitted to central energy management system 20, central energy management system 20 then sends the information to one or more potential responders 30, potential responders 30  are subscribers to alarm web feeds).  
Regarding claim 7, McMillan further discloses instantiating a communication channel between the first and second clients (see paras 17 and 23, communication via a network, either wired or wireless, such as the Internet, can be utilized).  
Regarding claim 8, Trishuleshwar further discloses polling, using the second client, the rendering apparatus (see paras 19 and 35, one or more clients can be connected to printer device 108 and the clients 102 can poll print device 108 for status information); 
receiving, at the second client, a message from the rendering apparatus (see paras 34-35, status information is sent from print device 108 to client 102); and 
McMillan further discloses instantiating the communications channel on the basis of the content of the message (see paras 17 and 23, communication via a network, either wired or wireless, such as the Internet, can be utilized).
Regarding claim 11, Trishuleshwar further discloses poll the rendering apparatus to determine a modification to a subsystem status (see para 35, client 102 can poll print device 108 for status information); and 
McMillan further discloses transmit payload data for a modified subsystem to the second client (see paras 18, 21-22, and 27, when an alarm or update is detected at one of the management systems 14 notification is transmitted to central energy management system 20, central energy management system 20 then sends the information to one or more potential responders 30).
12 Guedalia further discloses the rendering apparatus to: transmit a message to a third client, the third client to instantiate a communications channel to the first client on the basis of the content of the message (see Fig. 5 and paras 73, 75-76, and 86, a mobile device 520 can receive information from a network controller 530 via an access point 510, the mobile device 520 can then transmit such information to one or more other mobile devices 520, such as mobile device 520h transmitting information to mobile device 520i and/or 520g).
Regarding claim 14, McMillan further discloses the first client further to; 
monitor a service of the rendering apparatus (see paras 18 and 21, management systems 14 can include computing, networking, and/or storage systems wherein status related to conditions in a system must be monitored); 
determine a change to a subsystem of the rendering apparatus (see paras 17-18 and 21-22, when an alarm or update is detected at one of the management systems 14 notification is transmitted to central energy management system 20); 
download payload data from the rendering apparatus for that subsystem (see paras 18 and 21-22, central energy management system 20 includes a database 24 and a web service 26 that acts as a first client of the management systems 14, when an alarm or update is detected at one of the management systems 14 notification is transmitted to central energy management system 20); and 
transmit the payload data to the list of subscribed clients (see paras 21-22, central energy management system 20 includes a database 24 and a web service 26 that acts as a first client of the management systems 14, when an alarm or update is detected at one of the management systems 14 notification is transmitted to central energy management system 20, central energy management system 20 then sends the information to one or more potential responders 30, potential responders 30  are subscribers to alarm web feeds).
19, Guedalia further discloses the first client further programmed to transmit to the second client using a serialized User Datagram Protocol (UDP) message data related to a number of subsystems of the rendering apparatus (see paras 76 and 78, a plurality of P2P communication protocols can be utilized by the clients, of which UDP would be a part of).

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over McMillan, Trishuleshwar, and Guedalia as applied to claim 1 above, and further in view of Lo et al. (US 4,933,967), cited in the IDS dated 5/7/20.
McMillan discloses selecting, using the first client, a third client from the list of subscribed clients (see paras 17-18 and 21-22, central energy management system 20 includes a database 24 and a web service 26 that acts as a first client of the management systems 14, when an alarm or update is detected at one of the management systems 14 notification is transmitted to central energy management system 20, central energy management system 20 then sends the information to one or more potential responders 30, potential responders 30  are subscribers to alarm web feeds).
McMillan and Trishuleshwar do not disclose expressly ceding maintenance of the subscribed list to the third client.
Lo discloses ceding maintenance of the subscribed list to the third client (see col 3 lines 11-42, a subscriber list can be moved from one maintenance device to another).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the changing of a subscriber list maintenance device, as described by Lo, with the system of McMillan, Trishuleshwar, and Guedalia.
The suggestion/motivation for doing so would have been to avoid overloading any one device with too many subscribers thereby maintaining proper processing speeds and system efficiency.
9.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over McMillian et al. (US 2007/0282993), as cited in the IDS dated 5/7/20, in view of Trishuleshwar et al. (US 2009/0002745).
Regarding claim 15, McMillan discloses a non-transitory machine-readable storage medium encoded with instructions executable by a processor of a client device for determining a status of a subsystem of an apparatus, the machine-readable storage medium comprising instructions to: 
poll the apparatus to determine a modification to a first subsystem thereof (see para 18, management systems 14 can include computing, networking, and/or storage systems wherein status related to conditions in a system must be monitored); 
download data from the apparatus representing a payload of the first subsystem (see paras 21-22, central energy management system 20 includes a database 24 and a web service 26 that acts as a first client of the management systems 14, when an alarm or update is detected at one of the management systems 14 notification is transmitted to central energy management system 20, central energy management system 20 then sends the information to one or more potential responders 30, potential responders 30  are subscribers to alarm web feeds); and 
transmit the data to respective ones of multiple clients subscribed to the apparatus (see para 22, when an alarm or update is detected at one of the management systems 14 notification is transmitted to central energy management system 20, central energy management system 20 then sends the information to one or more potential responders 30).
McMillan does not disclose expressly a rendering apparatus and poll the rendering apparatus to determine a modification to a first subsystem thereof.
108 communicates with one or more client devices 102) and 
poll the rendering apparatus to determine a modification to a first subsystem thereof (see para 35, client 102 can poll print device 108 for status information).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the rendering apparatus, as described by Trishuleshwar, with the system of McMillan.
The suggestion/motivation for doing so would have been to provide users with alerts relating to maintenance or error notifications regarding a printing device to avoid expensive downtime of the device and therefore increase system efficiency.
Therefore, it would have been obvious to combine Trishuleshwar with McMillan to obtain the invention as specified in claims 15.

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over McMillian et al. (US 2007/0282993), as cited in the IDS dated 5/7/20, in view of Guedalia et al. (US 2014/0244834).
Regarding claim 20, McMillan discloses an apparatus comprising: 
a processor and a memory with programming instructions to be executed by the processor (see para 17-18 and 21-22, central energy management system 20 includes a database 24 and a web service 26 that acts as a first client of the management systems 14); 
and 48589053616/762,236 
a communications interface to communicate with clients (see paras 22-23, web server 26 implements a web feed protocol such as RSS or ATOM via a network 42),
maintain a list of client devices subscribed to the apparatus (see para 17-18 and 21-22, central energy management system 20 includes a database 24 and a web service 26 that acts as a first client of the management systems 14, when an alarm or update is detected at one of 14 notification is transmitted to central energy management system 20, central energy management system 20 then sends the information to one or more potential responders 30, potential responders 30  are subscribers to alarm web feeds).
McMillan does not disclose expressly a rendering apparatus that generates a physical product based on data submitted as a job by a client device, designate a first client device among the list of client devices, and provide data relating to a first subsystem of the rendering apparatus to the first client device, the first client device to distribute the data relating to the first subsystem of the rendering apparatus to all the other client devices on the list to limit communication between the rendering apparatus and client devices.
Guedalia discloses a rendering apparatus that generates a physical product based on data submitted as a job by a client device (see para 85, client devices can communicate with physical objects devices, such as a printer),
designate a first client device among the list of client devices (see para 75, one client is designated as the P2P group owner), and
provide data relating to a first subsystem of the rendering apparatus to the first client device, the first client device to distribute the data relating to the first subsystem of the rendering apparatus to all the other client devices on the list to limit communication between the rendering apparatus and client devices (see Fig. 5 and paras 73, 75-76, and 86, a mobile device 520 can receive information from a network controller 530 via an access point 510, the mobile device 520 can then transmit such information to one or more other mobile devices 520, such as mobile device 520h transmitting information to mobile device 520i and/or 520g).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the ability for one or more client devices to received and distribute information to one or more other client devices, as described by Guedalia, with the system of McMillian.

Therefore, it would have been obvious to combine Guedalia with McMillan to obtain the invention as specified in claims 20.

Allowable Subject Matter

Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R MILIA/             Primary Examiner, Art Unit 2677